CORRECTED ALLOWABILITY NOTICE

EXAMINER COMMENT
This Corrected Allowability Notice is issued in view of the IDS filed 5/6/2022.  The instant claims remain in condition for allowance in view of the cited documents. 

	In the reply filed 3/1/2022, applicant amended Claims 1, 6, and 28.
	Applicant’s arguments that the amendments to the claims have overcome the Double Patenting rejection from the previous office action have been found persuasive.  Specifically, the claims have narrowed to required that the wound filler preferentially contracts in the x direction of the x-y plane. This limitation is not required by the ‘098 claims. 

ALLOWED CLAIMS
	Claims 1-30 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are allowed for the reasons set forth in the previous office action.  Applicant has also narrowed Claim 1 to require that the wound filler preferentially contracts in the x direction of the x-y plane, thereby applying a closure force on the wound in the x-direction.  This amendment has overcome the Double Patenting rejection for the reasons set forth by Applicant in the reply filed 3/1/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781